Citation Nr: 1752146	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-31 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Evaluation of major depressive disorder; mood disorder; post traumatic stress disorder; and psychotic disorder not otherwise specified, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to 1992 and from October 2002 to March 2004.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2017.  A copy of the hearing transcript has been associated with the claims file.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional development.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  38 C.F.R. § 3.327.

The Veteran's most recent VA examination is from October 2012.  

The Veteran testified at a hearing in April 2017.  He stated that his condition is getting worse.  He barely sleeps.  He keeps thinking about the past.  He is not happy and he does not deal with people anymore.  He had thoughts about suicide, but no plans.  He indicated he is receiving treatment at the Temple, Texas VA Medical Center (VAMC).  

The most recent VA treatment records are from October 2013 from the Goose Creek Outpatient Clinic.  The Veteran's Temple, Texas VAMC treatment records are not of record.  In the case of a claim for disability compensation, the assistance provided by the Secretary under this section shall include records of relevant medical treatment or examination of the claimant at Department health-care facilities or at the expense of the Department, if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A (c)(1)(B).  Whenever the Secretary attempts to obtain records from a Federal department or agency under this subsection, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (c)(2).  All outstanding VA treatment records should be included in the record.  38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to obtain and associate with the record copies of any outstanding VA treatment records, if any, associated with the claim on appeal.  

2.  Schedule a VA psychiatric examination to determine the severity of the Veteran's service connected major depressive disorder; mood disorder; post traumatic stress disorder; and psychotic disorder not otherwise specified.  The claims file should be made available for review.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  If any benefits sought are not granted, issue the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




